54 U.S. 11 (____)
13 How. 11
ALEXANDER CRAWFORD, APPELLANT,
v.
JAMES POINTS, ASSIGNEE IN BANKRUPTCY OF HENRY HOTTLE.
Supreme Court of United States.

It was argued in this court by Mr. Fultz for the appellant, and by Mr. Stuart for the appellee.
Mr. Chief Justice TANEY delivered the opinion of the court.
This case may be disposed of in a few words.
James Points, the appellee, was appointed assignee of Henry Hottle who had been declared a bankrupt, by the District Court of the United States for the Western District of Virginia. And, upon the petition of the assignee and the hearing of the parties concerned, certain settlements and transfers of property made between the bankrupt and the appellant, were declared to be fraudulent, and set aside by the court. From this decree Crawford appealed to this court.
It is very clear that the appeal cannot be sustained. The appellant endeavors to support it, upon the ground that there is no act of Congress now in force establishing a Circuit Court for the Western District of Virginia. But, assuming this to be the case, it does not follow that an appeal to this court can be taken from the decree of the District Court. For we can exercise no appellate power, unless it is conferred by law; and there is no act of Congress authorizing an appeal to this court from the decision of a District Court in a case of bankruptcy. It was so held in Nelson v. Carland, 1 How. 265, and in the case Ex parte Christy, 3 How. 314, 315.
Indeed, if an appeal would lie from a final decree of the District Court, this appeal cannot be maintained. For the decree is not final. An account is directed to be taken of the rents and profits of certain lands, with an option to the appellant to purchase them at a price named in the decree; and in that event he is to be discharged from the account for rents and profits. And, moreover, he is permitted to retain possession of certain slaves, until it should be ascertained whether the other assets of the bankrupt's estate would not be sufficient to pay *12 his debts; and an order to account for their hire and the profits of their labor is suspended in the mean time. While these things remain to be done, the decree is not final, and no appeal from it would lie to this court, even if it had been the decree of a Circuit Court exercising its ordinary equity jurisdiction.
Upon either ground, therefore, this appeal cannot be maintained, and is, therefore, dismissed for want of jurisdiction.

Order.
This cause came on to be heard on the transcript of the record from the District Court of the United States for the Western District of Virginia, and was argued by counsel. On consideration whereof, it is now here ordered, adjudged, and decreed by this court, that this cause be, and the same is hereby dismissed for the want of jurisdiction.